MARTIN, District Judge.
This is an appeal by the importers from the Board of United States General Appraisers sitting at the port of *757New York. The merchandise consists of metal figures in the form of horses, deer, etc., singly and in groups. The collector assessed duty thereon at the rate of 45 per cent, ad valorem under the provisions of Tariff Act July 24, 1897, c. 11, § 1, Schedule C, par. 193, 30 Stat. 167 [U. S. Comp. St. Í901, p. 1645], as articles of metal not specially provided for. The petitioners claim that they are dutiable as toys at 85 per cent, under Schedule N, par. 418, 30 Stat. 19.1 [U. S. Comp. St. 1901, p. 1674],
Considerable testimony has been taken since the Board of General Appraisers passed upon the case. I find from all the evidence submitted that the articles in question are generally known in trade as “metal novelties,” and generally used as mantel or cabinet ornaments. They are not designed for or in general use by children as toys, and are not within the provisions of paragraph 418, and therefore not specially provided for; and, being composed of metal, they come within the provisions of paragraph 193.
The decision of the Board of General Appraisers is affirmed.